DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 and 12-20 of U.S. Patent No. 10,971,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘434 discloses, in claim 1, a device comprising: 
a first finger of a plurality of lead fingers of a lead frame connected to a first flag (“a first flag being a first exposed portion of the top surface of the body of the lead frame and integral with the first end of a first lead finger of the plurality of lead fingers, wherein the first flag and the first lead finger are a continuous material”, in claim 1 of Pat ‘434, is interpreted as the same limitation); 
a second finger of the plurality of lead fingers of the lead frame connected to a second flag (“a second flag being a second exposed portion of the top surface of the body of the lead frame and integral with the first end of a second lead finger of the plurality of lead fingers, wherein the second flag and the second lead finger are a continuous material”, in claim 1 of Pat ‘434, is interpreted as the same limitation); 
a semiconductor die coupled to the lead frame (“a lead frame having a body with a top surface and a bottom surface; a semiconductor die coupled to the bottom surface of the body”, in claim 1 of Pat ‘434, is interpreted as the same limitation); and 
an encapsulant covering the semiconductor die, the lead frame, and a first end of the plurality of lead fingers, excluding the first flag and the second flag (“a lead frame having a body with a top surface and a bottom surface; an encapsulant covering the semiconductor die, the bottom surface of the body, the first end of the plurality of lead fingers and a portion of the top surface of the body, excluding the first flag and the second flag”, in claim 1 of Pat ‘434, is interpreted as the same limitation), wherein the first flag and the second flag are separated and electrically isolated from one another by the encapsulant (all limitations are the same with the limitations recited in claim 1 of Pat ‘434).
Regarding claim 2, Pat ‘434 discloses the device of claim 1 as described above.
Pat ‘434 further discloses, in claim 1, the first flag is a first exposed portion of the lead frame and the second flag is a second exposed portion of the lead frame (“a first flag being a first exposed portion of the top surface of the body of the lead frame; a second flag being a second exposed portion of the top surface of the body of the lead frame”, in claim 1 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 3, Pat ‘434 discloses the device of claim 1 as described above.
Pat ‘434 further discloses, in claim 2, the first flag and the second flag comprise conductive surfaces (“the first flag and the second flag are conductive surfaces”, in claim 2 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 4, Pat ‘434 discloses the device of claim 1 as described above.
Pat ‘434 further discloses, in claim 3, the semiconductor die is electrically connected to the first flag and the second flag (all limitations are the same with the limitations recited in claim 3 of Pat ‘434).
Regarding claim 5, Pat ‘434 discloses the device of claim 1 as described above.
Pat ‘434 further discloses, in claim 4, a second end of each lead finger of the plurality of lead fingers is laterally displaced from the first flag and the second flag (all limitations are the same with the limitations recited in claim 4 of Pat ‘434).
Regarding claim 6, Pat ‘434 discloses the device of claim 1 as described above.
Pat ‘434 further discloses, in claim 5, the first flag is a first terminal of an electrical circuit and the second flag is a second terminal of the electrical circuit when electrically connected to a component (all limitations are the same with the limitations recited in claim 5 of Pat ‘434).
Regarding claim 7, Pat ‘434 discloses the device of claim 6 as described above.
Pat ‘434 further discloses, in claim 6, the component is a capacitor, resistor, inductor, transformer, diode, transistor, microcontroller, or die (all limitations are the same with the limitations recited in claim 6 of Pat ‘434).
Regarding claim 8, Pat ‘434 discloses the device of claim 1 as described above.
Pat ‘434 further discloses, in claim 8, a third finger of the plurality of lead fingers of the lead frame, and connected to a third flag, the third flag being a third exposed portion of the lead frame (“a third flag being a third exposed portion of the top surface of the body of the lead frame and integral with the first end of a third lead finger of the plurality of lead fingers, wherein the third flag and the third lead finger are a continuous material”, in claim 8 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 9, Pat ‘434 discloses the device of claim 8 as described above.
Pat ‘434 further discloses, in claim 9, the semiconductor die is electrically connected to the third flag (all limitations are the same with the limitations recited in claim 9 of Pat ‘434).
Regarding claim 10, Pat ‘434 discloses the device of claim 9 as described above.
Pat ‘434 further discloses, in claim 10, the first flag is a first terminal of an electrical circuit and the third flag is a second terminal of the electrical circuit when electrically connected to a component (all limitations are the same with the limitations recited in claim 10 of Pat ‘434).
Regarding claim 11, Pat ‘434 discloses the device of claim 9 as described above.
Pat ‘434 further discloses, in claim 12, a first component is connected to the first flag and the second flag, and a second component is connected to the first flag and the third flag (all limitations are the same with the limitations recited in claim 12 of Pat ‘434).
Regarding claim 12, Pat ‘434 discloses, in claim 13, a process comprising: 
forming a lead frame from a material (all limitations are the same with the limitations recited in claim 13 of Pat ‘434), the lead frame comprising: 
a first finger of a plurality of lead fingers connected to a first flag (“a first flag being a first exposed portion of the top surface of the body of the lead frame and integral with a first lead finger of the plurality of lead fingers, wherein the first flag and the first lead finger are a continuous material”, in claim 13 of Pat ‘434, is interpreted as the same limitation); 
a second finger of the plurality of lead fingers connected to a second flag (“a second flag being a second exposed portion of the top surface of the body of the lead frame and integral with a second lead finger of the plurality of lead fingers, wherein the second flag and the second lead finger are a continuous material”, in claim 13 of Pat ‘434, is interpreted as the same limitation); 
coupling a semiconductor die to the lead frame (“the lead frame comprising: a body with a top surface and a bottom surface; coupling a semiconductor die to the bottom surface of the body”, in claim 13 of Pat ‘434, is interpreted as the same limitation); 
connecting the semiconductor die to the first flag and the second flag (all limitations are the same with the limitations recited in claim 13 of Pat ‘434); and 
encapsulating the semiconductor die, the lead frame, and a first end of the plurality of lead fingers, excluding the first flag and the second flag, with an encapsulant (“the lead frame comprising: a body with a top surface and a bottom surface; encapsulating the semiconductor die, the bottom surface of the body, the first end of the plurality of lead fingers and a portion of the top surface of the body, excluding the first flag and the second flag, with an encapsulant”, in claim 13 of Pat ‘434, is interpreted as the same limitation); 
wherein the first flag and the second flag are separated and electrically isolated from one another by the encapsulant (all limitations are the same with the limitations recited in claim 13 of Pat ‘434).
Regarding claim 13, Pat ‘434 discloses the process of claim 12 as described above.
Pat ‘434 further discloses, in claim 14, the forming of the lead frame comprises a stamping process (“the forming of the lead frame is by a stamping process”, in claim 14 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 14, Pat ‘434 discloses the process of claim 12 as described above.
Pat ‘434 further discloses, in claim 13, the first flag is a first exposed portion of the lead frame and the second flag is a second exposed portion of the lead frame (“a first flag being a first exposed portion of the top surface of the body of the lead frame; a second flag being a second exposed portion of the top surface of the body of the lead frame”, in claim 13 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 15, Pat ‘434 discloses the process of claim 12 as described above.
Pat ‘434 further discloses, in claim 15, the first flag and the second flag comprise conductive surfaces (“the first flag and the second flag are conductive surfaces”, in claim 15 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 16, Pat ‘434 discloses the process of claim 12 as described above.
Pat ‘434 further discloses, in claim 16, a second end of each lead finger of the plurality of lead fingers is laterally displaced from the first flag and the second flag (all limitations are the same with the limitations recited in claim 16 of Pat ‘434).
Regarding claim 17, Pat ‘434 discloses the process of claim 12 as described above.
Pat ‘434 further discloses, in claim 17, connecting a component to the first flag and the second flag, wherein the first flag is a first terminal of an electrical circuit and the second flag is a second terminal of the electrical circuit (all limitations are the same with the limitations recited in claim 17 of Pat ‘434).
Regarding claim 18, Pat ‘434 discloses the process of claim 17 as described above.
Pat ‘434 further discloses, in claim 18, the component is a capacitor, resistor, inductor, transformer, diode, transistor, microcontroller or die (all limitations are the same with the limitations recited in claim 18 of Pat ‘434).
Regarding claim 19, Pat ‘434 discloses the process of claim 12 as described above.
Pat ‘434 further discloses, in claim 18, a third finger of the plurality of lead fingers of the lead frame, and connected to a third flag, the third flag being a third exposed portion of the lead frame (“forming a third flag, the third flag being a third exposed portion of the top surface of the body of the lead frame and integral with a third lead finger of the plurality of lead fingers, wherein the third flag and the third lead finger are a continuous material”, in claim 15 of Pat ‘434, is interpreted as the same limitation).
Regarding claim 20, Pat ‘434 discloses the process of claim 19 as described above.
Pat ‘434 further discloses, in claim 20, the third flag is separated and electrically isolated from the first flag and the second flag by the encapsulant (all limitations are the same with the limitations recited in claim 20 of Pat ‘434).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811